                                                 Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 1 of 15

                                         1    Josh H. Escovedo, State Bar No. 284506
                                              Kavan J. Jeppson, State Bar No. 327547
                                         2    Anders L. Bostrom, State Bar No. 332939
                                              WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
                                         3    Law Corporation
                                              400 Capitol Mall, 11th Floor
                                         4    Sacramento, California 95814
                                              (916) 558-6000 – Main
                                         5    (916) 446-1611 – Facsimile
                                         6    Attorneys for Plaintiff Railroad 1900, LLC
                                         7

                                         8                                      UNITED STATES DISTRICT COURT

                                         9                                     EASTERN DISTRICT OF CALIFORNIA
weintraub tobin chediak coleman grodin




                                         10

                                         11   RAILROAD 1900, LLC, a Delaware limited                 ) Case No.
                                              liability company,                                     )
                                         12                                                          )
                                                                 Plaintiff,                          ) COMPLAINT
                                         13                                                          )
                                                      vs.                                            )
                                         14                                                          )
                                              CITY OF SACRAMENTO, a municipal entity,                )
                                         15                                                          )
                                                                 Defendant.                          )
                                         16                                                          )
                                                                                                     )
                                         17                                                          )
                                                                                                     )
                                         18

                                         19           Plaintiff Railroad 1900, LLC alleges as follows:
                                         20                                           NATURE OF THE CASE
                                         21           1.         The City of Sacramento faces a significant homelessness crisis. Unfortunately,
                                         22   the City of Sacramento has chosen to deal with its situation by imposing a de facto policy of
                                         23   allowing certain regions of the city to serve as containment zones. This policy has been to the
                                         24   detriment of citizens with residential and commercial property that exists within these
                                         25   containment zones.
                                         26           2.         Railroad 1900, LLC owns commercial real estate at the location commonly
                                         27   referred to as 1900 Railroad Drive, Sacramento, California 95815, which is located near the
                                         28   American River Parkway.



                                              {3254590.DOCX:2}                                   1                                       Complaint
                                                 Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 2 of 15

                                         1            3.         The area surrounding Railroad 1900, LLC’s property is blighted. It has become

                                         2    a graveyard for abandoned vehicles, and its streets are lined with mobile homes, RVs, and

                                         3    other vehicles serving as housing. Even worse, the area is unsanitary, unsafe, and otherwise

                                         4    constitutes a public and private nuisance to the property owners and any citizens passing

                                         5    through the area. The conditions prevailing in this area constitute a violation of the

                                         6    fundamental civil rights of those who own property in the area and those who work there.

                                         7            4.         This situation gives rise to a matter of fundamental fairness. A city-wide, and

                                         8    frankly, a statewide, issue should not be allowed to disproportionately affect a few discrete

                                         9    neighborhoods in Sacramento. The City of Sacramento cannot simply abandon certain
weintraub tobin chediak coleman grodin




                                         10   neighborhoods to spare other neighborhoods from having to deal with the homelessness

                                         11   epidemic.

                                         12           5.         The City of Sacramento has refused to enforce its own laws and those of the

                                         13   state that prohibit the homeless from loitering, vandalizing, and otherwise inhabiting private

                                         14   property and the surrounding public property. It has also refused to enforce its own laws that

                                         15   should require the City to remove abandoned vehicles, which the Sacramento City Code

                                         16   admits constitute a nuisance. Instead, the City of Sacramento has hidden behind a Ninth

                                         17   Circuit case titled Martin v. City of Boise, which actually has no bearing on these

                                         18   circumstances. If Martin truly immunized municipalities from doing what Railroad 1900, LLC

                                         19   has been demanding that the City of Sacramento do, then why have multiple other

                                         20   municipalities, including the City and County of San Francisco, immediately resolved such

                                         21   lawsuits by agreeing to comply with the law? It’s because Martin does no such thing.

                                         22           6.         The City of Sacramento’s failure and outright refusal to enforce its laws has

                                         23   caused Railroad 1900, LLC significant damage. It has caused the property value to decrease, it

                                         24   has caused Railroad 1900, LLC to hire private security to avoid further damage to its property,

                                         25   and it has caused Railroad 1900, LLC to incur significant expenses cleaning the area, which

                                         26   has been repeatedly littered with waste, debris, excrement, and drug paraphernalia. Railroad

                                         27   1900, LLC has even had to deal with fire damage caused by members of the homeless

                                         28   population, and a dog attack that resulted from one of the members of the homeless



                                              {3254590.DOCX:2}                                   2                                          Complaint
                                                 Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 3 of 15

                                         1    population turning his dog loose on private security. In other words, the neighborhood has

                                         2    become an area of lawlessness where the homeless population can do anything and everything

                                         3    they want without any regard for consequences. By all means, Railroad 1900, LLC and its

                                         4    principals sympathize with the plight of the homeless, and Railroad 1900, LLC has never

                                         5    requested that the City of Sacramento impose criminal penalties on the homeless for their

                                         6    actions. Railroad 1900, LLC has only asked the City of Sacramento to relocate the homeless

                                         7    and remove the waste, debris, and abandoned vehicles in the area. But that has proven to be

                                         8    more than the City is willing to do.

                                         9            7.         As a result of the City of Sacramento’s apparent indifference to the situation,
weintraub tobin chediak coleman grodin




                                         10   Railroad 1900, LLC was forced to bring this action to compel the City to enforce the law.

                                         11                                                    PARTIES

                                         12           8.         Railroad 1900, LLC is a Delaware limited liability company, duly registered to

                                         13   do business in California. Its principal place of business is 120 South Sierra Avenue, Solana

                                         14   Beach, CA 92075. Railroad 1900, LLC owns the property at issue in this action and commonly

                                         15   referred to as 1900 Railroad Drive, Sacramento, California 95815.

                                         16           9.         The City of Sacramento is the capital of California and the municipal entity

                                         17   responsible for administration of the city’s government and oversight. The City of Sacramento is

                                         18   responsible for enforcing the laws of California and the Sacramento City Code within its

                                         19   geographic boundaries.

                                         20                                         JURISDICTION AND VENUE

                                         21           10.        Railroad 1900, LLC asserts claims under 42 U.S.C. § 1983, and the Fifth and

                                         22   Fourteenth Amendments to the United States Constitution. As a result, this Court has

                                         23   jurisdiction under 28 U.S.C. §§ 1331 and 1343.

                                         24           11.        This Court has supplemental jurisdiction over Railroad 1900, LLC’s state law

                                         25   claims under 28 U.S.C. § 1367, since they arise from the same case and controversy as

                                         26   Railroad 1900, LLC’s federal claims.

                                         27           12.        Railroad 1900, LLC seeks only equitable and injunctive relief for their state law

                                         28   claims. Accordingly, it need not submit a claim with the City of Sacramento under the



                                              {3254590.DOCX:2}                                   3                                         Complaint
                                                 Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 4 of 15

                                         1    California Tort Claims Act.

                                         2                                            FACTUAL ALLEGATIONS

                                         3            13.        Railroad 1900, LLC acquired the property commonly referred to as 1900

                                         4    Railroad Drive, Sacramento, California 95815 (“Property”) in or around May, 2017. Since that

                                         5    time, the homelessness epidemic has grown exponentially worse.

                                         6            14.        Unfortunately for Railroad 1900, LLC, the Property’s surrounding area is not

                                         7    exempt from the epidemic. In fact, the Property is located within one of the containment zones

                                         8    that the City of Sacramento has allowed to develop to help isolate and/or concentrate the

                                         9    plight of the homelessness in those areas, as opposed to the more affluent neighborhoods like
weintraub tobin chediak coleman grodin




                                         10   East Sacramento, Land Park, Westlake, and Sierra Oaks.

                                         11           15.        The City of Sacramento’s decision to treat the area surrounding the Property as

                                         12   a containment zone has created a variety of problems for all concerned parties, including

                                         13   residents, employees, businesses, schools, police, and the homeless themselves. The area

                                         14   surrounding Railroad 1900, LLC’s property is blighted. It has become a graveyard for

                                         15   abandoned vehicles, and its streets are lined with mobile homes, RVs, and other vehicles

                                         16   serving as housing. Even worse, the area is unsanitary, unsafe, and otherwise constitutes a

                                         17   public and private nuisance to the property owners and any citizens passing through the area,

                                         18   including those who come to the area to work jobs necessary to feed their families. The

                                         19   conditions prevailing in this area constitute a violation of the fundamental civil rights of those

                                         20   who own property in the area and those who work there.

                                         21           16.        Despite these severe violations of fundamental civil rights and the existence of

                                         22   significant public and private nuisances, the City of Sacramento has failed and refused to

                                         23   enforce the laws of the State of California, as well as its own Sacramento City Code. Despite

                                         24   numerous requests from Railroad 1900, LLC, the City of Sacramento has absconded from its

                                         25   municipal duties and facilitated the existence of anarchy. The homeless have done significant

                                         26   damage to the surrounding area, including the Property, and the City of Sacramento has

                                         27   refused to do anything about it. The homeless have lit the Property on fire and vandalized it in

                                         28   a variety of other ways. The homeless also openly engage in drug use and sales in the



                                              {3254590.DOCX:2}                                   4                                         Complaint
                                                 Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 5 of 15

                                         1    neighborhood, free of any fear of legal consequences. In fact, while all of this is going on in

                                         2    the surrounding area, the City of Sacramento has done worse than simply disregard its

                                         3    obligations. Instead, the City of Sacramento has thrown its hands up and claimed to have no

                                         4    obligation to enforce the law and protect its citizens and their property interests. The City has

                                         5    gone as far as claiming that the Ninth Circuit’s decision in Martin v. City of Boise precludes it

                                         6    from being able to relocate the homeless outside of this containment zone or to clean up the

                                         7    debris, including abandoned vehicles, left in their wake. But even a cursory reading of Martin

                                         8    reveals that the City of Sacramento’s reliance is unwarranted. The City of Sacramento has

                                         9    simply chosen to rely on Martin with the hope that its citizens will not challenge its frivolous
weintraub tobin chediak coleman grodin




                                         10   legal contention and to avoid having to clear the homeless out of this de facto containment

                                         11   zone and into the rest of the city.

                                         12           17.        The crisis in the area surrounding the Property presents an immediate and dire

                                         13   public health issue, as well as an environmental issue resulting from the presence of human

                                         14   feces, urine, and other contaminants related to drug use that exist on the sidewalks and streets.

                                         15           18.        These issues have caused direct and proximate harm to Railroad 1900, LLC and

                                         16   its tenants and their patrons. The presence of drug addicts injecting themselves, the odors of

                                         17   smoked crystal methamphetamine and human waste, as well as the open drug dealing in the

                                         18   neighborhood have caused the principals and employees of Railroad 1900, LLC and the

                                         19   tenants and their patrons to fear for their safety.

                                         20           19.        Railroad 1900, LLC has been forced to expend additional monetary resources

                                         21   on third-party security and cleanup crews that would not be necessary if the City of Sacramento

                                         22   were to uphold its duties and obligations to its constituency. These funds have been spent in

                                         23   addition to the significant taxes that Railroad 1900, LLC has been forced to pay to the City of

                                         24   Sacramento and the State of California for, among other things, services that it is clearly not

                                         25   receiving the benefit of, such as law enforcement.

                                         26           20.        Railroad 1900, LLC has also been forced to expend additional monetary

                                         27   resources repairing fire damage and other vandalism carried out by the homeless population

                                         28   in the area. And additional security clearly isn’t a perfect solution since these incidents



                                              {3254590.DOCX:2}                                  5                                           Complaint
                                                 Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 6 of 15

                                         1    occurred despite the additional security, and also because members of the homeless

                                         2    population have not hesitated to engage in acts of violence, such as turning loose an

                                         3    aggressive pit bull on one of the security officers.

                                         4            21.        The City of Sacramento’s acts and omissions, whether intentional or negligent,

                                         5    that allow the area surrounding the Property to serve as a containment zone have created dire

                                         6    consequences for the area’s residents and businesses, including Railroad 1900, LLC. The City

                                         7    of Sacramento’s acts and omissions threaten Railroad 1900, LLC with the following specific

                                         8    consequences: (a) an increased risk of infection of COVID-19; (b) interference with its property

                                         9    rights; (c) loss of business and other opportunities; (d) interference with the California
weintraub tobin chediak coleman grodin




                                         10   constitutional right to pursue happiness; (e) interference with its federal Due Process rights; and

                                         11   (f) interference with its federal Equal Protection rights.

                                         12           22.        The City of Sacramento is legally obligated to take immediate action to protect

                                         13   Railroad 1900, LLC’s legal rights, as well as its well-being and that of its employees and

                                         14   tenants. The use of the surrounding area as a containment zone must cease. But despite its

                                         15   legal obligations, the City of Sacramento has failed to take meaningful action or to even

                                         16   formally respond to a letter that was hand delivered by Railroad 1900, LLC on August 24,

                                         17   2021, which was a follow-up measure to numerous requests for help that went unanswered.

                                         18   Instead, the City of Sacramento paid lip service to the issue by doing a one-time sweep of the

                                         19   area, and allowing it to almost immediately return to its prior condition just one week later. As

                                         20   a result of the City of Sacramento’s failure to respond to Railroad 1900, LLC’s letter inviting a

                                         21   resolution of this matter, as well as its halfhearted effort to address the issue, this action is

                                         22   necessary.

                                         23                                             CLAIMS FOR RELIEF

                                         24                                          FIRST CLAIM FOR RELIEF

                                         25                                           Violation of Due Process

                                         26                              42 U.S.C. § 1983; U.S. Const. Amend. V and XIV

                                         27                                        Against the City of Sacramento

                                         28           23.        Railroad 1900, LLC realleges and incorporates by this reference each and every



                                              {3254590.DOCX:2}                                  6                                           Complaint
                                                 Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 7 of 15

                                         1    allegation set forth above as though also fully set forth below.

                                         2            24.        The City of Sacramento, by abdicating its duties under the law to ensure safe

                                         3    and secure living conditions in the area surrounding the Property, has denied residents due

                                         4    process of law as guaranteed by the Fifth and Fourteenth Amendments to the United States

                                         5    Constitution. The dangerous and filthy conditions have denied residents their unimpeded liberty

                                         6    and use of their property, and the City of Sacramento has allowed these conditions to become

                                         7    so bad that they actually threaten the lives, health, and safety of the residents.

                                         8            25.        On information and believe, the City of Sacramento’s acts and omissions were

                                         9    done with deliberate intent and/or reckless disregard of Railroad 1900, LLC’s rights. As a
weintraub tobin chediak coleman grodin




                                         10   result, Railroad 1900, LLC seeks injunctive relief and attorney’s fees and costs incurred

                                         11   bringing this action.

                                         12                                        SECOND CLAIM FOR RELIEF

                                         13                                         Violation of Equal Protection

                                         14                              42 U.S.C. § 1983; U.S. Const. Amend. V and XIV

                                         15                                        Against the City of Sacramento

                                         16           26.        Railroad 1900, LLC realleges and incorporates by this reference each and every

                                         17   allegation set forth above as though also fully set forth below.

                                         18           27.        The City of Sacramento, by enforcing the law in some areas and declining to

                                         19   enforce the law in others, has arbitrarily determined where homeless encampments may or may

                                         20   not be located and what communities should be affected, without following its own procedures

                                         21   and in violation of both state and federal law. This has placed a disproportionate burden on

                                         22   some persons, communities, and businesses over others.

                                         23           28.        On information and believe, the City of Sacramento’s acts and omissions were

                                         24   done with deliberate intent and/or reckless disregard of Railroad 1900, LLC’s rights. As a

                                         25   result, Railroad 1900, LLC seeks injunctive relief and attorney’s fees and costs incurred

                                         26   bringing this action.

                                         27

                                         28



                                              {3254590.DOCX:2}                                   7                                        Complaint
                                                 Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 8 of 15

                                         1                                           THIRD CLAIM FOR RELIEF

                                         2                           Violation of Due Process—State Created Danger Doctrine

                                         3                                  42 U.S.C. § 1983; U.S. Const. Amend. XIV

                                         4                                         Against the City of Sacramento

                                         5            29.        Railroad 1900, LLC realleges and incorporates by this reference each and every

                                         6    allegation set forth above as though also fully set forth below.

                                         7            30.        By the acts and omissions described above, the City of Sacramento has

                                         8    affirmatively created or increased the risk that Railroad 1900, LLC would be exposed to

                                         9    dangerous conditions, which placed Railroad 1900, LLC specifically at risk, and Railroad
weintraub tobin chediak coleman grodin




                                         10   1900, LLC was harmed as a result.

                                         11           31.        The City of Sacramento knew or should have known that its acts or omissions

                                         12   specifically endangered Railroad 1900, LLC, and the City of Sacramento was deliberately

                                         13   indifferent.

                                         14                                         FOURTH CLAIM FOR RELIEF

                                         15                                           Uncompensated Taking

                                         16                              42 U.S.C. § 1983; U.S. Const. Amend. V and XIV

                                         17                                        Against the City of Sacramento

                                         18           32.        Railroad 1900, LLC realleges and incorporates by this reference each and every

                                         19   allegation set forth above as though also fully set forth below.

                                         20           33.        The Fifth Amendment mandates, in relevant part, that “private property [shall

                                         21   not] be taken for public use, without just compensation.” The Fifth Amendment is applied to the

                                         22   states through the Fourteenth Amendment. The actions taken by the City of Sacramento, as

                                         23   discussed above, have limited, damaged, and/or burdened the property owners so

                                         24   substantially that they rise to the level of a regulatory taking, yet no compensation has been

                                         25   provided.

                                         26           34.        On information and belief, the City of Sacramento’s acts and omissions were

                                         27   done with deliberate intent and/or reckless disregard of Railroad 1900, LLC’s rights. As a

                                         28   result, Railroad 1900, LLC seeks injunctive relief and attorney’s fees and costs incurred



                                              {3254590.DOCX:2}                                  8                                         Complaint
                                                 Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 9 of 15

                                         1    bringing this action.

                                         2                                           FIFTH CLAIM FOR RELIEF

                                         3                            Municipal Liability for Unconstitutional Custom or Policy

                                         4                                               42 U.S.C. § 1983

                                         5                                         Against the City of Sacramento

                                         6            35.        Railroad 1900, LLC realleges and incorporates by this reference each and every

                                         7    allegation set forth above as though also fully set forth below.

                                         8            36.        Railroad 1900, LLC is informed, believes, and alleges that, at all times

                                         9    mentioned, the City of Sacramento and its agents, with deliberate indifference and conscious
weintraub tobin chediak coleman grodin




                                         10   and reckless disregard to the safety, security, and constitutional and statutory rights of Railroad

                                         11   1900, LLC, engaged in the unconstitutional conduct and omissions set forth above, all

                                         12   pursuant to policy, procedure, or customs held by the City of Sacramento

                                         13           37.        The actions and inactions of the City of Sacramento were known or should have

                                         14   been known to the policymakers responsible for that agency and occurred with deliberate

                                         15   indifference to the constitutional violations identified above, and/or to the strong likelihood that

                                         16   constitutional rights would be violated as a result of its customs and/or policies.

                                         17           38.        Railroad 1900, LLC seeks injunctive relief and attorney’s fees and costs incurred

                                         18   bringing this action.

                                         19                                          SIXTH CLAIM FOR RELIEF

                                         20                                               Public Nuisance

                                         21                                       Cal. Civ. Code §§ 3490, et seq.

                                         22                                        Against the City of Sacramento

                                         23           39.        Railroad 1900, LLC realleges and incorporates by this reference each and every

                                         24   allegation set forth above as though also fully set forth below.

                                         25           40.        California defines nuisance as:

                                         26           [a]nything which is injurious to health, including, but not limited to, the illegal

                                         27           sale of controlled substances, or is indecent or offensive to the senses, or an

                                         28           obstruction to the free use of property, so as to interfere with the comfortable



                                              {3254590.DOCX:2}                                     9                                        Complaint
                                                  Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 10 of 15

                                         1              enjoyment of life or property, or unlawfully obstructs the free passage or use, in

                                         2              the customary manner, of a navigable lake, or river, bay, stream, canal, or

                                         3              basin, or any public park, square, street, or highway, is a nuisance.

                                         4              41.      That statute “is an expression of the Legislature’s public policy against public

                                         5    nuisances, and it is plainly aimed at protecting the public from the hazards created by public

                                         6    nuisances.”1 In addition to health and safety hazards, “[a] reduction in property values caused

                                         7    by activities on a neighboring piece of land, and an assault on the senses by noise, dust, and

                                         8    odors, are just the kinds of harm that common law suits to abate a nuisance are designed to

                                         9    redress.”2 A public nuisance is the substantial and unreasonable interference with a public
weintraub tobin chediak coleman grodin




                                         10   right.3

                                         11             42.      As described above, the City of Sacramento, by its failure to maintain the public

                                         12   property under its control and to enforce the laws requiring the same, is perpetuating and

                                         13   facilitating a public nuisance.

                                         14             43.      Railroad 1900, LLC has experienced a substantial and unreasonable

                                         15   interference with the enjoyment of its property. Railroad 1900, LLC has suffered and continues

                                         16   to be threatened with respect to its well-being, by constant threat of disease and the experience

                                         17   of human waste, trash, tents, and encampments outside of its property, as well as on the

                                         18   sidewalks and streets.

                                         19             44.      Railroad 1900, LLC has been damaged in its own right, and it did not consent

                                         20   to the City of Sacramento’s conduct.

                                         21                                         SEVENTH CLAIM FOR RELIEF

                                         22                                                Private Nuisance

                                         23                                       Cal. Civ. Code §§ 3501, et seq.

                                         24                                        Against the City of Sacramento

                                         25             45.      Railroad 1900, LLC realleges and incorporates by this reference each and every

                                         26   allegation set forth above as though also fully set forth below.

                                         27
                                              1
                                                People v. ConAgra Grocery Prods. Co., 17 Cal. App. 5th 51, 136 (2017).
                                         28   2
                                                Solid Waste Agency of N. Cook Cty. v. U.S. Army Corps of Eng’rs, 101 F.3d 503, 505 (7th Cir. 1996).
                                              3
                                                San Diego Gas & Elec. Co. v. Superior Court, 13 Cal. 4th 893, 938 (1996).


                                              {3254590.DOCX:2}                                    10                                              Complaint
                                                Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 11 of 15

                                         1            46.        Railroad 1900, LLC owns the Property. By the City of Sacramento’s actions and

                                         2    inactions, the City of Sacramento has created a condition or permitted a condition to exist that

                                         3    is harmful to the health, is indecent and offensive to the senses, obstructs the free passage and

                                         4    use of public parks, squares, streets, highway, and sidewalks, permits unlawful sales of illicit

                                         5    narcotics, and constitutes a fire hazard, as described above.

                                         6            47.        The City of Sacramento’s conduct has been and is intentional and

                                         7    unreasonable, or unintentional but negligent or reckless. Alternatively, the condition permitted

                                         8    to exist was the result of abnormally dangerous activity that substantially interfered with

                                         9    Railroad 1900, LLC’s use or enjoyment of its property, and that would reasonably annoy or
weintraub tobin chediak coleman grodin




                                         10   disturb an ordinary person. Railroad 1900, LLC did not consent to the City of Sacramento’s

                                         11   conduct, and it was harmed as a result.

                                         12           48.        The seriousness of the harm caused by the City of Sacramento’s acts and

                                         13   omissions is outweighed by any public benefit of such conduct, which is nonexistent.

                                         14           49.        Railroad 1900, LLC seeks no monetary damages through this claim and submits

                                         15   this claim for only equitable and injunctive relief. As a result, the City of Sacramento is not

                                         16   entitled to immunity under the California Government Code.

                                         17                                        EIGHTH CLAIM FOR RELIEF

                                         18                                        Violation of Mandatory Duty

                                         19                       Cal. Gov’t Code § 815.6 and Cal. Welf. & Inst. Code § 17000

                                         20                                       Against the City of Sacramento

                                         21           50.        Railroad 1900, LLC realleges and incorporates by this reference each and every

                                         22   allegation set forth above as though also fully set forth below.

                                         23           51.        The City of Sacramento is liable under California Government Code § 815.6

                                         24   and a common law negligence theory for violation of a statutorily mandated duty to provide

                                         25   medical care for the indigent. Welfare & Institutions Code § 17000 provides:

                                         26           Every county and every city and county shall relieve and support all incompetent,

                                         27           poor, indigent persons, and those incapacitated by age, disease, or accident,

                                         28           lawfully resident therein, when such persons are not supported and relieved by



                                              {3254590.DOCX:2}                                 11                                           Complaint
                                                  Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 12 of 15

                                         1            their relatives or friends, by their own means, or by state hospitals or other state

                                         2            or private institutions.

                                         3            52.        California Welfare & Institutions Code § 10000 clarifies and defines the purpose

                                         4    of these obligations as follows:

                                         5            The purpose of this division is to provide for protection, care, and assistance to

                                         6            the people of the state in need thereof, and to promote the welfare and

                                         7            happiness of all of the people of the state by providing appropriate aid and

                                         8            services to all of its needy and distressed. It is the legislative intent that aid shall

                                         9            be administered and services provided promptly and humanely, with due regard
weintraub tobin chediak coleman grodin




                                         10           for the preservation of family life, and without discrimination on account of

                                         11           ancestry, marital status, political affiliation, or any characteristic listed or defined

                                         12           in Section 11135 of the Government Code. That aid shall be so administered

                                         13           and services so provided, to the extent not in conflict with federal law, as to

                                         14           encourage self-respect, self-reliance, and the desire to be a good citizen, useful

                                         15           to society.

                                         16           53.        Section 10000 and 17000 taken together mandate that “medical care be

                                         17   provided to indigents . . . promptly and humanely.”4 This means that cities and counties must

                                         18   provide medical care to the poor “at a level which does not lead to unnecessary suffering or

                                         19   endanger life and health.”5 The California Supreme Court has held that municipalities must

                                         20   provide “subsistence medical services.”6 Cities and counties have an obligation to provide

                                         21   “’medically necessary’ care, not just emergency care.”7 Importantly, a city or county’s

                                         22   obligation to provide medically necessary care must be fulfilled “without regard to its fiscal

                                         23   plight.”8 “Medically necessary” for adults is defined by statute: “[A] service is ‘medically

                                         24   necessary’ or a ‘medical necessity’ when it is reasonable and necessary to protect life, to

                                         25

                                         26
                                              4
                                                Tailfeather v. Board of Supervisors, 48 Cal. App. 4th 1223, 1245 (1996).
                                         27   5
                                                Id. at 1240.
                                              6
                                                Hunt v. Superior Court, 21 Cal. 4th 984, 1014 (1999).
                                         28   7
                                                County of Alameda v. State Bd. of Control, 14 Cal. App. 4th 1096, 1108 (1993).
                                              8
                                                Id.


                                              {3254590.DOCX:2}                                    12                                        Complaint
                                                   Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 13 of 15

                                         1    prevent significant illness or significant disability, or to alleviate severe pain.”9

                                         2              54.      In view of the above-described facts and circumstances, and the significant

                                         3    studies, statistics, and reports, including those identified above, and other evidence that may

                                         4    be provided, a person’s status as an unsheltered homeless individual both causes and

                                         5    exacerbates physical and mental health problems, ultimately causing much higher rates of

                                         6    infection, disease, decay, pain, and death.

                                         7              55.      Basic shelter is “medically necessary” because it is “reasonable and necessary to

                                         8    protect life, to prevent significant illness or significant disability, or to alleviate severe pain,”

                                         9    and the City of Sacramento’s failure to provide the same to its homeless population constitutes
weintraub tobin chediak coleman grodin




                                         10   a breach of its duty under California Welfare & Institutions Code §§ 10000 and 17000.

                                         11             56.      Railroad 1900, LLC has been damaged by the City of Sacramento’s failure to

                                         12   provide shelter, as described in detail above.

                                         13             57.      Railroad 1900, LLC seeks no monetary damages through this claim. Railroad

                                         14   1900, LLC seeks only equitable and injunctive relief. As a result, the City of Sacramento is not

                                         15   entitled to immunity under the California Government Code.

                                         16                                               NINTH CLAIM FOR RELIEF

                                         17                     Deprivation of the Guarantee of Safety and the Pursuit of Happiness

                                         18                                                 Cal. Const. Art. I, § 1

                                         19                                           Against the City of Sacramento

                                         20             58.      Railroad 1900, LLC realleges and incorporates by this reference each and every

                                         21   allegation set forth above as though also fully set forth below.

                                         22             59.      California Constitution, Article I, Section 1 provides:

                                         23             All people are by nature free and independent and have inalienable rights.

                                         24             Among these are enjoying and defending life and liberty, acquiring, possessing,

                                         25             and protecting property, and pursuing and obtaining safety, happiness, and

                                         26             privacy.

                                         27

                                         28
                                              9
                                                  Cal. Welf. & Inst. Code § 14059.5(a).


                                              {3254590.DOCX:2}                                       13                                       Complaint
                                                Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 14 of 15

                                         1            60.        The actions by the City of Sacramento have limited, damaged, and/or burdened

                                         2    Railroad 1900, LLC’s constitutionally guaranteed inalienable rights, including Railroad 1900,

                                         3    LLC’s rights to enjoy and defend its life and liberty, to acquire, possess, and protect its

                                         4    property, and to pursue and obtain safety, happiness, and privacy.

                                         5            61.        Railroad 1900, LLC seeks no monetary damages through this claim. Railroad

                                         6    1900, LLC seeks only equitable and injunctive relief. As a result, the City of Sacramento is not

                                         7    entitled to immunity under the California Government Code.

                                         8                                           TENTH CLAIM FOR RELIEF

                                         9                                              Inverse Condemnation
weintraub tobin chediak coleman grodin




                                         10                                             Cal. Const. Art. I, § 19

                                         11                                         Against the City of Sacramento

                                         12           62.        Railroad 1900, LLC realleges and incorporates by this reference each and every

                                         13   allegation set forth above as though also fully set forth below.

                                         14           63.        California Constitution Article I, § 19(a) provides in relevant part:

                                         15           Private property may be taken or damaged for public use only when just

                                         16           compensation, ascertained by a jury unless waived, has first been paid to, or

                                         17           into court for, the owner.

                                         18           64.        The actions by the City of Sacramento have limited, damaged, and/or burdened

                                         19   Railroad 1900, LLC’s property and/or business so substantially that they rise to the level of a

                                         20   regulatory taking, yet no compensation has been provided.

                                         21           65.        Railroad 1900, LLC seeks no monetary damages through this claim. Railroad

                                         22   1900, LLC seeks only equitable and injunctive relief. As a result, the City of Sacramento is not

                                         23   entitled to immunity under the California Government Code.

                                         24                                           PRAYER FOR JUDGMENT

                                         25           WHEREFORE Railroad 1900, LLC prays for judgment against the City of Sacramento as

                                         26   follows:

                                         27           1.         Injunctive/equitable relief in a manner to be determined by law.

                                         28           2.         An award of costs of suit, including attorney’s fees, as permitted by law.



                                              {3254590.DOCX:2}                                   14                                           Complaint
                                                Case 2:21-cv-01673-KJM-DB Document 1 Filed 09/15/21 Page 15 of 15

                                         1            3.         Such other and further relief as this Court deems just and proper.

                                         2    Dated: September 15, 2021                       Respectfully submitted,

                                         3                                                    WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
                                                                                              Law Corporation
                                         4

                                         5
                                                                                              By:    /s/ Josh H. Escovedo
                                         6                                                           Josh H. Escovedo
                                                                                                     State Bar No. 284506
                                         7
                                                                                                     Attorneys for Plaintiff Railroad 1900, LLC
                                         8

                                         9
weintraub tobin chediak coleman grodin




                                         10

                                         11

                                         12

                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26
                                         27

                                         28



                                              {3254590.DOCX:2}                                  15                                        Complaint
